Citation Nr: 1144279	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-04 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Whether new and material evidence has been submitted to reopen claim of service connection for onychomycosis/tinea pedis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran originally claimed service connection for posttraumatic stress disorder (PTSD).  The Board has recharacterized this issue as entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the Remand portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently has hypertension related to his military service.

2.  The Veteran's current bilateral hearing loss and tinnitus cannot be reasonably disassociated from his military service.

3.  Service connection for onychomycosis/tinea pedis was denied in an April 2006 rating decision on the grounds that there was no relationship between the Veteran's current onychomycosis/tinea pedis and his military service, including inservice exposure to herbicides (Agent Orange).  That decision is now final.

4.  Evidence received since the April 2006 rating decision was not previously considered by agency decision makers; however, it is cumulative or redundant of evidence already of record, does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

3.  The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for reopening a previously denied claim of service connection for onychomycosis/tinea pedis have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's December 2005, July 2006, and October 2007 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The October 2007 letter also included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the Veteran's specific claim of service connection for onychomycosis/tinea pedis was previously denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the RO effectively satisfied VA's notice requirements.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained all of the Veteran's available service treatment records, and obtained, or made all reasonable attempts to obtain, the Veteran's identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA audiological examinations were conducted in November 2007 and April 2008.
These examinations were performed by VA examiners who had reviewed the Veteran's claims file, the history of the condition with the Veteran, examined the Veteran, and included rationales for the conclusions reached.  The examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed that any of these examinations were inadequate.  

As for the Veteran's hypertension, the RO is not required to obtain an etiological opinion concerning this claim.  The Veteran's service treatment records do not show any diagnosis of hypertension or elevated blood pressure readings.  Following his discharge from the service, the first medical evidence referencing hypertension was in 2000, more than 32 years after his discharge from the service.  While the Veteran has claimed service connection for hypertension, his statements are not competent to establish a diagnosis of this condition.  Moreover, he has not claimed having received treatment for hypertension during service, or for any many years thereafter.  No competent evidence of hypertension having been incurred during the Veteran's military service is shown, and continuity of symptomatology has not been established.  Accordingly, an examination is not required to adjudicate this issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As for his claim to reopen, the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  For the reasons indicated below, new and material evidence has not been submitted.  Therefore, an examination is not required regarding this issue.  38 C.F.R. § 3.159(c)(4).  

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


I.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

a.  Hypertension

The Veteran served on active duty in the Army from September 1965 to September 1967.  The Veteran's service treatment records do not show any elevated blood pressure readings or any diagnosis of hypertension.  A September 1967 separation examination noted that the Veteran weighed 180 pounds, and that his blood pressure reading was 112/66.

A January 2000 private treatment report noted that the Veteran weighed 274 pounds, and that his blood pressure was 138/90.  The report concluded with a diagnosis of hypertension.  Subsequent treatment records revealed ongoing treatment for hypertension.

In August 2005, the Veteran filed his original claim seeking service connection for hypertension. 

For VA purposes, hypertension means that the diastolic blood pressure [the bottom number] is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure [the top number] is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).  Further, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  

The Veteran's service treatment records do not show a diagnosis of hypertension.  The first complaint or reference of any kind referring to hypertension was in January 2000, over 32 years after the Veteran's discharge from the service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

To the extent that the Veteran contends that service connection is warranted for hypertension based on a continuity of symptomatology since his military service, his contentions are not supported by the evidence.  The September 1967 separation examination recorded a blood pressure reading of 112/66.  The Veteran, as a lay person, is not competent to establish a diagnosis of hypertension.  In addition, he has not claimed a history of having been treated for hypertension during service, or a history of ongoing treatment for hypertension, or even elevated blood pressure readings, since his military service.

Because of the absence of a notation of hypertension on his service treatment records; the absence of any post service medical treatment for hypertension for more than 32 years after his discharge from the service; and the absence of any significant allegations to the contrary from the Veteran; the preponderance of the evidence is against the Veteran's claim.  There is no doubt to be resolved and service connection for hypertension is not warranted.

b.  Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran served on active duty in the Army from September 1965 to September 1967.  A May 1965 pre-induction examination noted that the Veteran's ears were normal.  The report also noted normal audiological findings, bilaterally.  The Veteran's service treatment records are essentially silent as to any complaints of hearing loss or tinnitus.  His September 1967 separation examination did not include any audiological evaluation findings.  

In August 2005, the Veteran filed his present claim seeking service connection for bilateral hearing loss and tinnitus.  He contends that he was exposed to noise from gun and artillery fire during his military service, including in Vietnam.
  
Post service medical records reflect treatment and diagnoses of bilateral sensorineural hearing loss and tinnitus beginning in November 2007.  Earlier private treatment for these conditions was alleged by the Veteran, but the response from the identified treatment provider was that any records that were created would have been destroyed.

In November 2007, a VA audiological examination was conducted.  The examination report noted the Veteran's history of exposure to helicopter noise, combat explosions, and gun and artillery fire during his military service.  The report also noted the Veteran's history of noise exposure as a steel worker for 39 years following service.  The Veteran reported wearing hearing protection while working in the factory and machine shop.  As for his hearing loss and tinnitus, the report listed the date of onset of these conditions as unknown.  The Veteran reported that his hearing loss was gradual and that his tinnitus was intermittent, occurring a few times per month.  An audiological evaluation revealed findings of bilateral hearing loss as defined in 38 C.F.R. § 3.385.  The VA examiner opined that the Veteran's hearing loss is more likely caused by his civilian noise exposure.  The examiner stated that the Veteran's claims file does not contain any audiometric information, and that the Veteran reported significant civilian noise exposure.  The VA examiner further opined that the Veteran's complaints of tinnitus were not clinically significant, and that his military service did not contribute to this condition.  

In April 2008, a second VA audiological examination as conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  An audiological evaluation revealed findings of bilateral hearing loss as defined in 38 C.F.R. § 3.385.  The report noted diagnoses of mild sloping to moderately severe sensorineural hearing loss in the right ear, and moderate sloping to severe sensorineural hearing loss in the left ear.  The VA examiner concurred with the conclusions and rationale offered by the VA examiner in November 2008.  

A July 2009 private audiological evaluation report noted the Veteran's history of noise exposure, both during and after his military service.  The Veteran reported a history of recurrent bilateral tinnitus occurring twice monthly, lasting four hours at a time, and bilateral hearing loss, both of which began during his military service. An audiological evaluation revealed mild to severe high frequency sensorineural hearing loss, bilaterally.  The private audiologist opined that the Veteran's bilateral tinnitus and bilateral hearing loss were at least as likely as not related to excessive noise exposure while serving in the military.  In support of this opinion, the private audiologist noted that these conditions are known to be associated with excessive noise exposure.

The Veteran's statements are competent evidence to relate a history of noise exposure during service.  The Veteran's contentions concerning his inservice noise exposure are consistent with what is known about his term of military service.  Further, there is no reason to doubt the credibility of his statements.  Accordingly, the Board concludes that the Veteran was exposed to noise during service.

The Veteran's statements are also competent to relate a history of having difficulty hearing and experiencing tinnitus.  The VA examiner in November 2007 noted that the onset of the Veteran's hearing loss and tinnitus as unknown, without any further discussion.  The VA examiner in April 2008 did not address the onset timing of either condition.  The July 2009 private audiologist report noted the Veteran's contentions that he has had tinnitus and hearing loss since his military service.  

In addition, recent private and VA audiological examinations establish that the Veteran has a current hearing disability.  38 C.F.R. § 3.385.  Moreover, both the private and VA audiologists acknowledge the Veteran's current tinnitus, although the VA examiners believe this condition to be within the normal experience.

The Veteran's statements are competent evidence as to what experiences; i.e., his statements are competent to report that he has experienced ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

In reviewing the evidence of record, the Veteran has reported a competent and credible history of inservice noise exposure, which is supported by the service personnel records obtained.  The Veteran has also reported to his private audiologist a history of having these conditions since his military service.  

The VA audiologist in November 2007 listed the onset of these conditions as unknown.  Absent any further discussion, it is unclear if the Veteran's contentions have changed, or if the private audiologist was simply better at obtaining the history of this condition from the Veteran. 

The law does not require evidence of a hearing disability or tinnitus in service.  Instead, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issues at hand, and the evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss and tinnitus were incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, that doubt will be resolved in the Veteran's favor, and service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

II. New and Material Evidence to Reopen Claim of 
Service Connection for Onychomycosis/Tinea Pedis

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for onychomycosis/tinea pedis was denied in an April 2006 rating decision on the grounds that there was no relationship between the Veteran's current condition and his military service, including inservice exposure to herbicide agents.

Since the April 2006 rating decision, additional medical evidence and statements from the Veteran have been associated with the claims file.  

The medical evidence received since April 2006 rating decision is new in the sense that it was not part of the file at the time of that decision.  However, it is not material.  While the new evidence includes current findings of onychomycosis, no new medical evidence suggesting a link or nexus between the Veteran's onychomycosis/tinea pedis and his military service, including inservice exposure to herbicides, has been received.

The Veteran has submitted additional statements since the April 2006 rating decision contending that he currently has onychomycosis/tinea pedis as a result of his military service.  These statements are not new in that they essentially restate the contentions of his original claim.  He has provided no basis on which the Board can consider there to be a reasonable possibility of the new theory triggering development which could result in substantiating his claim.  Shade, 24 Vet. App. at 110.

New and material evidence has not been received, and reopening the previously denied claim for service connection for onychomycosis/tinea pedis is not warranted.


ORDER

Service connection for hypertension is denied.

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.

New and material evidence not having been received, the previously denied claim of service connection for onychomycosis/tinea pedis is not reopened; the appeal is denied.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder.  He attributes this condition to his active duty military service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  
[w]here it is determined, through recognized military citations or other supportive evidence, that the Veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, the Veteran's lay testimony regarding claimed stressors must be accepted as conclusive as to their actual occurrence and no further development for corroborative evidence will be required, provided that the Veteran's testimony is found to be "satisfactory," e.g., credible, and "consistent with the circumstances, conditions, or hardships of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If the claimant did not engage in combat 
with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

During the course of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor, effective July 13, 2010.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Compare 38 C.F.R. § 3.304(f) (2010) with 75 Fed. Reg. 39843-52 (July 13, 2010).

In November 2007, a VA examination for PTSD was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  Following a mental status examination, the report concluded with findings of no current psychiatric disorder.

In June 2011, a second VA examination for PTSD was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed, and the report included a summary of the Veteran's psychiatric history.  Following a mental status examination, the report concluded with a diagnosis of anxiety disorder, not otherwise specified.  No opinion was provided as to the relationship, if any, between this condition and the Veteran's military service.

Under these circumstances, the RO must obtain the Veteran's updated psychiatric treatment records, and schedule the Veteran for a new VA examination to determine if he currently has an acquired psychiatric disorder; and for any such condition identified, obtain an opinion as to whether it is related to the Veteran's military service.  See Barr, 21 Vet. App. at 311 (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for any psychiatric disorder since September 2010.  Attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file  If, after making reasonable efforts to obtain named records VA is unable to secure same, notify the Veteran and (a) identify the specific records that have not been obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) advise him that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  
	
2.  Afford the Veteran a comprehensive psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination report must include a detailed account of all pathology found to be present. 

If the examiner concludes that the Veteran currently has PTSD, the examiner must specify the specific stressor or stressors that serve as the underlying basis for this diagnosis and provide as much detail as possible concerning each alleged stressor relied on in rendering the diagnosis, including the approximate date and place of each stressor; the names, ranks, and units of persons involved; and, the circumstances of the stressor(s) and whether a stressor is related to the Veteran's fear of hostile military or terrorist activity.  

For any other psychiatric disorder found, the examiner must state whether each identified psychiatric disorder is related to the Veteran's active duty service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


